IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

 STATE OF DELAWARE,                    )
                                       )
             Plaintiff,                )
                                       )
      v.                               )
                                                  Cr. A. No. 1811005093
                                       )
 JUAN RODRIGUEZ,                       )
                                       )
             Defendant.                )
                                       )

                          Date Submitted: December 8, 2020
                           Date Decided: March 30, 2021

  Upon Defendant Juan Rodriguez’s Motion to Dismiss for Lack of Speedy Trial
                                DENIED.

            Upon Defendant Juan Rodriguez’s Motion to Reduce Bail
                                 DENIED.

                                     ORDER



Renee Hrivnak, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, Attorney for the State.

Monika G. Germono, Esquire, Tiffany A. Anders, Esquire, and Tristan J. Karsnitz,
Esquire, Office of Defense Services, Wilmington, Delaware, Attorneys for
Defendant Juan Rodriguez.




SCOTT, J.
                                INTRODUCTION

      Before the Court is Defendant Juan Rodriguez’s (“Mr. Rodriguez”), Motion

to Dismiss for Lack of Speedy Trial (the “Motion) and Motion to Reduce Bail

(collectively, the “Motions”). After reviewing the Motions, the State of Delaware’s

(the “State”) Response, and the law, both Motions are DENIED.

                                BACKGROUND

      On November 20, 2018, Mr. Rodriguez was arrested and charged with one

count each of Assault First Degree, Possession of a Deadly Weapon During the

Commission of a Felony, Criminal Mischief, and Criminal Trespass Second Degree.

Mr. Rodriguez was incarcerated in default of bail.

      On January 31, 2019, Mr. Rodriguez filed a motion to dismiss for lack of

indictment. On February 18, 2019, Mr. Rodriguez was indicted on the charges listed

above and one count of Harassment and one count of Possession of a Deadly

Weapon by a Person Prohibited (the “First Set of Charges”).

      On July 15, 2019, at the final case review, this matter was scheduled for trial

on July 23, 2019. On July 16, 2019, Mr. Rodriguez filed a request to continue the

trial for one month so that his in-house expert could review medical records.

      On September 16, 2019, Mr. Rodriguez was re-indicted and charged with the

above-mentioned charges; sixteen additional counts of Breach of Conditions of

Bond During Commitment, eighteen counts of Attempted Breach of Conditions of


                                         1
Bond During Commitment; one count of Act of Intimidation; and one count of

Bribing a Witness (the “Second Set of Charges”).

        On September 23, 2019, at the second final case review, this matter was once

again set for trial for October 8, 2019. On October 1, 2019, Mr. Rodriguez moved to

continue the trial to review discovery relating to the Second Set of Charges that the

State provided.

        On October 8, 2019, at an office conference with counsel, this matter was

continued again and set for trial on June 22, 2020.

        By mid-March of 2020, the Coronavirus had hit our shores and caused a great

strain on the economy, medical infrastructure, and society. The President of the

United States declared a national emergency under Section 501(b) of the Stafford

Act , the Governor for the State of Delaware closed all public schools, and on March

13, 2020, the Chief Justice of the Delaware Supreme Court declared a judicial

emergency which closed the courthouse to all but essential personnel and foreclosed

the availability of jury trials. Notably, the Chief Justice specifically ordered that “all

time requirements under the Speedy Trial Guidelines are hereby tolled.”1

        The Chief Justice has extended the declaration of emergency numerous times

in light of the valid concerns of public health and safety due to the Coronavirus. On



1
    Order Declaring A Judicial Emergency, Seitz, C.J. (Del. Mar. 13, 2020).


                                            2
June 8, 2020, the Chief Justice again extended the declaration of emergency for an

additional 30 days, thus requiring Mr. Rodriguez’s June 22, 2020 trial to be

continued. Additionally, as with the previous Administrative Orders, the Chief

Justice again stated that the time requirements under the Speedy Trial Guidelines are

tolled.2

       During this time, the Superior Court remained closed except for essential

personnel. Limited Court proceedings were being conducted using remote access,

which did not include trials.

                            STANDARD OF REVIEW

       The right to a speedy trial guaranteed by the Sixth Amendment to the United

States Constitution and Article I, Section 7 of the Delaware Constitution protects not

only the defendant's interests, but those of the public, which “is entitled to no less

than such steady efforts to see that criminal justice should be swift and certain as

may be consistent with the demands of fair and orderly procedure.”3 Egregious delay

and the circumstances surrounding it can establish a violation of the right to a speedy




2
  Administrative Order No. 7, In re: COVID-19 Precautionary Measures (Del. June
5, 2020).
3
  United States v. Mann, 291 F.Supp. 268, 271 (S.D.N.Y.1968) (cited with
approval in Barker v. Wingo, 407 U.S. 514, 533 n. 36, 92 S. Ct. 2182, 33 L.Ed.2d
101 (1972)) (“For an example of how the speedy trial issue should be approached,
see Judge Frankel's excellent opinion in United States v. Mann, ....”).


                                          3
trial under both the United States Constitution and the Delaware Constitution. 4 It is

well established that the only remedy for violation of the right to a speedy trial is

dismissal of the indictment.5

                            PARTIES’ ASSERTIONS

    A. Mr. Rodriguez

      First, Mr. Rodriguez argues that the Delaware Supreme Court Chief Justice

Seitz (“Chief Justice”) lacks the authority to toll or suspend Mr. Rodriguez’s

constitutional rights to a speedy trial under the Chief Justice’s Administrative

Orders, In: COVID-19 Precautionary Measures.

      Second, Mr. Rodriguez contends that the application of the Barker test

requires this Court to dismiss Mr. Rodriguez’s case due to a violation of his right to

a speedy trial under Article I, Section 7 of the Delaware Constitution and the Sixth

Amendment of the United States Constitution.




4
  Middlebrook v. State, 802 A.2d 268, 270 (Del. 2002) (citing Michigan v. Long,
463 U.S. 1032, 1041, 103 S. Ct. 3469, 77 L.Ed.2d 1201 (1983) (recognizing that
state law, if separate and independent from federal law, may provide an adequate
and independent ground for a state court's decision and that “[i]f the state court
decision indicates clearly and expressly that it is alternatively based on bona fide
separate, adequate, and independent [state law] grounds, we, of course, will not
undertake to review the decision”).
5
  Id. (referencing Barker, 407 U.S. at 522, 92 S. Ct. 2182).


                                          4
     B. The State

         First, the State disagrees with Mr. Rodriguez’s first argument and claims that,

under the Judicial Emergency Act, the Chief Justice has authority to declare a

judicial emergency. The State claims that this includes the authority to toll deadlines

and guidelines during a judicial emergency as well as to take actions he believes are

reasonably necessary to provide for continued operation of the courts.

         Second, the State argues that Mr. Rodriguez’s right to a speedy trial has not

been violated under Barker v. Wingo.6

                                         DISCUSSION
    I.   Supreme Court Chief Justice Authority

     Under Section 2004 of the Judicial Emergency Act, the Chief Justice has the
     authority to declare a judicial emergency when the Chief Justice determines that
     emergency circumstances affect court facilities and the ability to staff court
     facilities.7 10 Del. C. Section 2004 states in full:

         § 2004. Authority of Chief Justice to declare a judicial emergency; contents of order;
         duration of order.

                (a) The Chief Justice shall, in consultation with those other members of the
                Supreme Court who are available, have the authority, by order, to declare a judicial
                emergency when the Chief Justice determines that there are emergency
                circumstances affecting 1 or more court facilities or the ability to staff 1 or more
                court facilities. This determination shall be based upon emergency circumstances,
                including but not limited to, terrorist events, enemy attack, sabotage, or other
                hostile action or from disease, fire, flood, earthquake, accident, or other natural or
                manmade causes resulting in the destruction of or severe damage to courthouses,
                the ability to access courthouses, or the ability to staff courts.



6
    Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182 (1972).
7
    10 Del. C. §2004(a).


                                                  5
              (b) The order declaring a judicial emergency shall specify:
                     1.    The court or courts and facilities affected by the order;
                     2.    The nature of the emergency necessitating the order;
                     3.    The time period or duration of the judicial emergency; and
                     4.    Any other information relevant to the suspension or restoration of
                           court operations, such as relocation of the court to another county or
                           extensions of deadlines.
              (c) An order declaring the existence of a judicial emergency shall be limited to an
              initial duration of not more than 30 days; provided, however, that the order may
              be modified or extended for additional periods of 30 days each. Any modification
              or extension of the initial order shall require information regarding the same
              matters set forth in subsection (b) of this section for the issuance of the initial
              order.


        In declaring a judicial emergency, the Chief Justice has broad authority “to

take such actions the Chief Justice reasonably believes are necessary to provide for

the continued operation of the courts during a judicial emergency.”8 This authority

may be used “based upon emergency circumstances, including but not limited to,

terrorist events, enemy attack, sabotage, or other hostile action or from disease, fire,

flood, earthquake, accident, or other natural or manmade causes resulting in the

destruction of or severe damage to courthouses, the ability to access courthouses, or

the ability to staff courts.”9

        At this time, the Coronavirus satisfies the “from disease”, “the ability to access

courthouses” and “the ability to staff courts” categories. Under the language of these

statutes, it appears that the Chief Justice is authorized to toll the Speedy Trial



8
    10 Del. C. §2009.
9
    10 Del. C. Section 2009


                                               6
guidelines during the duration of a judicial emergency. Thus, the Court turns to the

Mr. Rodriguez’s Speedy Trial claim.

II.   The Constitutional Right to a Speedy Trial
      The Sixth Amendment to the United States Constitution guarantees to every

criminal defendant the right to a speedy trial. The Sixth Amendment states, in

pertinent part, that in all criminal prosecutions, the accused shall enjoy the right to a

speedy and public trial. The speedy trial clause of the Sixth Amendment is made

applicable to the States through the Due Process Clause of the Fourteenth

Amendment. Article I, Section 7 of the Delaware Constitution mirrors the Sixth

Amendment to the United States Constitution and likewise guarantees the

constitutional right to a speedy trial.

      In Barker v. Wingo, the United States Supreme Court adopted a balancing test

to determine whether a defendant’s right to a speedy trial has been violated. The

Barker test weighs both the conduct of the prosecution and the defendant and

“compels courts to approach speedy trial cases on an ad hoc basis.”10 The Barker

test requires the Court to assess four factors in determining whether a particular




10
  Barker, 407 U.S. at 530; see also Bailey v. State, 521 A.2d 1069, 1079 (Del.
1987) (“What constitutes a speedy trial varies depending upon the facts of the
individual case. To determine whether a speedy trial violation has occurred, a court
must use a balancing test in which the conduct of both the prosecution and
defendant are weighed.”).


                                           7
defendant has been deprived of the right to a speedy trial: “(1) the length of the delay;

(2) the reason for the delay; (3) the defendant’s assertion of his right to a speedy

trial; and (4) the prejudice resulting to the defendant from the delay.”11 “None of the

four factors is ‘either a necessary or sufficient condition to the finding of a

deprivation of the right of speedy trial.”12 Instead, they “are related factors and must

be considered together with such other circumstances as may be relevant.”13 Thus,

courts must engage in a difficult and sensitive balancing process.14

      1. Length of the Delay

      The threshold question is the length of the delay.15 Unless there is some delay

which is presumptively prejudicial, there is no reason to review the other factors.16

The length of delay that “will provoke such an inquiry is necessarily dependent on

the particular circumstances.17 Generally, a delay in excess of one year between the

time the right to a speedy trial attaches and the defendant’s trial is presumptively




11
   Middlebrook v. State, 802 A.2d 268, 273 (Del. 2002).
12
   Middlebrook, 802 A.2d at 273.
13
   Id.; see also Barker, 407 U.S. at 533, 92 S.Ct. 2182.
14
   Middlebrook, 802 A.2d at 273; Barker, 407 U.S. at 533, 92 S.Ct. 2182.
15
   Middlebrook, 802 A.2d at 273-274.
16
   Skinner v. State, 575 A.2d 1108, 1115 (Del. 1990); see also Barker, 407 U.S. at
530, 92 S.Ct. 2182).
17
   Middlebrook, 802 A.2d at 274.


                                           8
prejudicial.18 The right to a speedy trial attaches at the time a defendant is accused

of a crime through arrest or indictment, whichever occurs first.19

       Here, the length of the delay in this case is presently over one year. As of

March 30, 2021, roughly 861 days, or a little over two years and four months, have

elapsed. Since the delay in this case is presently over one year, this delay is

presumptively prejudicial and necessitates consideration of the remaining Barker

factors.20

       2. Reason for the Delay

       Different weights are assigned to different reasons for the delay.21 A deliberate

attempt to delay the trial in order to hamper the defense should be weighted heavily

against the State, while a more neutral reason such as negligence or overcrowded

courts should be weighted less heavily against the State.22 Valid reasons, such as a

missing witness, may justify appropriate delay and will not weigh against the State.23



18
   Dabney v. State of Delaware, 953 A.2d 159, 164 (Del. 2008).
19
   Middlebrook, 802 A.2d at 273 (citing United States v. Marion, 404 U.S. 307,
320, 92 S.Ct. 455, 30 L.Ed.2d 468 (1971) (“[I]t is readily understandable that it is
either a formal indictment or information or else the actual restraints imposed by
arrest and holding to answer a criminal charge that engage the particular
protections of the speedy trial provision of the Sixth Amendment.”)).
20
   Dabney v. State of Delaware, 953 A.2d 159, 164 (Del. 2008); see also
Middlebrook, 802 A.2d at 273 (Del. 2002) (citing Barker, 407 U.S. at 530).
21
   Middlebrook, 802 A.2d at 274; Barker, 407 U.S. at 531.
22
   Id.
23
   Id.


                                           9
      The responsibility for delays resulting from negligence, overcrowded courts,

or excessive caseloads on prosecutors properly lies with the State if only because the

defendant has no influence over the decisions necessary to reduce a backlog in the

courts or the caseloads of individual prosecutors.24 “Although negligence resulting

from overcrowded courts ‘is obviously to be weighed more lightly than a deliberate

intent to harm the accused's defense, it still falls on the wrong side of the divide

between acceptable and unacceptable reasons for delaying a criminal prosecution

once it has begun.’”25 Society has a particular interest in bringing swift prosecutions,

and society's representatives are the ones who should protect that interest.26

      Mr. Rodriguez has suffered three primary delays that postponed his trial date.

While the most relevant delay is the one caused by COVID-19, the Court will

examine each delay.

      On November 20, 2018, Mr. Rodriguez was arrested and his trial was set for

July 23, 2019. However, on July 15, 2019, Mr. Rodriguez requested and was later

granted a one month continuance to review discovery related to his First Set of

Charges. Since Mr. Rodriguez requested this continuance, this first delay weighs

against Mr. Rodriguez and in favor of the State.



24
   Id.
25
   Id. (citing Doggett, 505 U.S. at 657, 112 S.Ct. 2686).
26
   Id. at 275 (citing Barker, 407 U.S. at 527, 92 S.Ct. 2182).


                                          10
         The Court then set Mr. Rodriguez’s second final case review for September

23, 2019. On September 23, 2019, at Mr. Rodriguez’s second final case review, his

trial was set for October 8, 2019. However, on October 1, 2019, Mr. Rodriguez

requested another continuance, but this time for four months, to review discovery

related to the Second Set of Charges in the September 16, 2019 re-indictment. On

October 8, 2019, at the office conference prior to trial, this Court granted Mr.

Rodriguez’s second continuance request and set Mr. Rodriguez’s trial for June 22,

2020. Since Mr. Rodriguez requested this continuance, this delay weighs against

Mr. Rodriguez, partly against the Court for scheduling issues, and in favor of the

State.

         However, prior to Mr. Rodriguez’s June 22, 2020 trial, the Chief Justice tolled

the Speedy Trial Guidelines through his Administrative Order, effective on March

16, 2020, and has since provided monthly extensions of his Administrative Order.

The tolling of the Speedy Trial Guidelines continued to be renewed month after

month. Relevant here, the June renewal caused Mr. Rodriguez’s June 22, 2020 trial

to be continued. At this moment in time, Mr. Rodriguez has not been given a new

trial date because, until such time that criminal trials may be held safely by this

Court, the Court cannot conduct criminal trials.

         Mr. Rodriguez argues that, in consideration of the unscheduled nature of his

trial, the continuing length of delay and the uncertainty as to when he may have his


                                           11
trial requires the Court to find that this factor supports a finding of a speedy trial

violation.27 He claims that “the uncertainties inherent in pretrial detention are

multiplied as the Court has failed to provide defendant with a new court date.”28

      “The Court’s current and continued inability to hold trials in a way that does

not put the public, the parties, court staff, and counsel at serious risk” is a good-faith

and reasonable justification for the delay in this matter.29 The Court’s decision to

take emergency health measures to limit the spread of the COVID-19 does not weigh

against the State.30 COVID-19 related public safety considerations in this case and

all other criminal cases in this Court that have been likewise affected by COVID-19,

such as the Court’s inability to safely conduct a jury trial, is a good-faith and

reasonable justification that justifies the delay.31 There is no attempt here to delay

Mr. Rodriguez’s trial insofar as to hamper his defense, gain some tactical advantage,

or harass Mr. Rodriguez.32

      In sum, the first two delays are attributable to Mr. Rodriguez and the last delay

is neutral and attributable to neither Mr. Rodriguez, the State, nor the Court. Without



27
   Def.’s Mot. at p. 11.
28
   Id.
29
   United States v. Smith, 2020 WL 6063292, at *5 (E.D. Cal. 2020).
30
   Harris v. State, 956 A.2d 1273, 1276 (Del. 2008) (“[A] valid reason may justify
appropriate delay and will not weigh against the state at all.”).
31
   Id.
32
   See Barker, 407 U.S. at 531 n. 32, 92 S. Ct. 2182.


                                           12
some delay attributable to the State or the Court, this factor weighs against Mr.

Rodriguez and in favor of the State.

      3. Defendant’s Assertion of his Right to a Speedy Trial

      “If and when a defendant asserts his rights are factors of considerable

significance in determining whether there has been a speedy trial violation.”33 The

“failure to assert the right will make it difficult for a defendant to prove that he was

denied a speedy trial.”34 This factor has been satisfied because Mr. Rodriguez,

through his Motion, has asserted his right to a speedy trial.35

      4. Prejudice to the Defendant

      Last, “the prejudice prong should be considered in light of three of defendants'

interests that the speedy trial right was designed to protect: (1) preventing oppressive

pretrial incarceration; (2) minimizing the anxiety and concern of the accused; and

(3) limiting the possibility that the defense will be impaired.”36 Mr. Rodriguez makes

arguments as to “preventing oppressive pretrial incarceration” and “minimizing the

anxiety and concern of the accused,” but does not assert a claim that there exists a

“possibility that his defense will be impaired.”



33
   Middlebrook, 802 A.2d at 275 (citing Bailey, 521 A.2d at 1082).
34
   Middlebrook, 802 A.2d at 275 (citing Barker, 407 U.S. at 532, 92 S. Ct. 2182).
35
   Def.’s Mot. at p. 11.
36
   Middlebrook, 802 A.2d at 276 (referencing Barker, 407 U.S. at 532, 92 S.Ct.
2182.).


                                          13
      As to the first and second interest, “some degree of oppression and anxiety is

inherent for every defendant who is jailed while awaiting trial.”37 Surely

Middlebrook does not stand for the premise that this subprong is satisfied in every

circumstance. If so, the very purpose of having this requirement would have no

weight attached to it. Therefore, this factor should be weighed in defendant’s favor

only where the pretrial incarceration or the anxiety suffered is undue or otherwise

disproportionate.38 Moreover, it should be a defendant’s burden to demonstrate and

substantiate any undue or otherwise disproportionate oppressive pretrial

incarceration and anxiety.39

      Mr. Rodriguez argues his pretrial detention is oppressive because of the

magnified health and safety issues present in detention facilities during the current

COVID-19 pandemic. Mr. Rodriguez also argues that the uncertainty of when jury

trials will resume and that these charges have “hung over his head for approximately

2 years” have created unique levels of anxiety for him. Mr. Rodriguez’s rationale

here does not rise to the level of undue oppression and anxiety.

      COVID-19 has jarred and continues to jar the world. However, Delaware

government officials have designed COVID-19 protocols to protect incarcerated



37
   See State v. Garza, 146 N.M. 499, 510, 212 P.3d 387, 398 (¶ 35).
38
   Id.
39
   Id. at ¶¶ 35, 39-40.


                                         14
inmates within the State’s correctional institutions. The Delaware Department of

Corrections (“DOC”), for instance, has taken aggressive steps to prevent or

minimize the spread of COVID-19 within the prison system since the beginning of

the pandemic. The Department of Corrections “continues to employ a variety of

prevention, screening, cleaning and containment measures to guard against the

introduction and spread of COVID-19, including:

            • All persons, including Officers, administrative staff and probationers who
            enter any Level V prison, Level IV violation of probation or work release
            center, or Probation and Parole Office are screened for COVID-19,
            including a series of questions and a forehead temperature check with a
            thermometer.
            • Staff who present with symptoms are sent home to self-quarantine and
            directed to contact their health care provider.
            • Newly arriving inmates are held in isolation for the first 14 days, during
            which time they are carefully monitored, including daily temperature
            checks with a thermometer.
            • DOC has implemented extra daily cleanings of DOC facilities and is using
            specialized fogging machines to disinfect entire rooms of common areas,
            housing units and workspaces.
            • Face masks are being worn by Correctional Officers and contract
            healthcare workers as a protection for inmates, Officers and other
            employees.
            • Face masks have been provided to every inmate at all Level V prisons and
            Level IV work release and violation of probation facilities statewide.
            • Voluntary COVID-19 testing is being offered to all correctional staff and medical
            personnel at every DOC facility.”40




40
 News Release, Delaware Department of Correction, Commissioner Claire
DeMatteis (Nov. 20, 2020).


                                            15
         Moreover, the Court is not convinced that Mr. Rodriguez’s pretrial detention

is unduly oppressive or that his anxiety is disproportionate because of COVID-19.

Mr. Rodriguez has not raised any underlying health issues that make him

disproportionately at risk under these circumstances. Additionally, most, if not all,

incarcerated defendants in default of bail are incurring anxiety due to the ongoing

pandemic. Mr. Rodriguez is not alone in incurring anxiety related to COVID-19 and

the effect it has had on trial dates. The COVID-19 pandemic has instilled fear and

anxiety for the vast majority of the American population. In short, Mr. Rodriguez’s

anxiety and pretrial incarceration, due to the delays in conducting a jury trial due to

the COVID-19 pandemic, does not appear to rise to the level of undue or

disproportionate.

         The last interest aims at “limiting the possibility that the defense will be

impaired” due to the delays in any particular case. This form of prejudice, while not

the only type recognized by the Sixth Amendment, is the most serious ... because the

inability of a defendant to adequately prepare his case skews the fairness of the entire

system.41 The Court’s determination as to “whether the delay has hurt the defense

… is not a point to be resolved with mathematical certainty.”42 Insubstantial,




41
     Middlebrook, 802 A.2d at 277 (citing Barker, 407 U.S. at 532, 92 S.Ct. 2182).
42
     Middlebrook, 802 A.2d at 277; see also U.S. v. Mann, 291 F.Supp. 268, 273.


                                          16
speculative, or premature claims of possible prejudice will not suffice.43 Certain

factors, such as specific evidence or witnesses having disappeared or lost,44 are

relevant in the Court’s determination as to the possibility of whether the defense will

be impaired due to the delays in any particular case.45

      Mr. Rodriguez makes no arguments as to whether his defense will be in any

way impaired by the delay attributable to the onslaught of the COVID-19 pandemic.

Thus, this subfactor weighs against Mr. Rodriguez. There is no evidence that Mr.

Rodriguez’s defense is in any way impaired.

      After careful consideration of the Middlebrook factors pertaining to prejudice,

Mr. Rodriguez’s delay in having a trial due to the onslaught of COVID-19 does not

constitute “prejudice” within the meaning of the term under Barker or

Middlebrook.46Moreover, in balancing the remaining Barker factors with the facts

of this case, the Court will not dismiss this case because Mr. Rodriguez’s right to a

speedy trial has not been violated. The only factor that favors Mr. Rodriguez is the

length of the delay. The remaining factors are primarily neutral or otherwise favor



43
    U.S. v. Ewell, 383 U.S. 116, 122, 86 S.Ct. 773, 777 (1966) (“the appellees' claim
of possible prejudice in defending themselves is insubstantial, speculative and
premature. They mention no specific evidence which has actually disappeared or
has been lost, no witnesses who are known to have disappeared.”).
44
   Id.
45
   Middlebrook, 802 A.2d at 277 (citing Barker, 407 U.S. at 532).
46
   See State v. Duonnolo, 2020 WL 2467077, at *7.


                                          17
the State. As such, dismissal of Mr. Rodriguez’s case, a drastic measure under these

circumstances, is not warranted.

III.   Mr. Rodriguez’s Request to Modify Bail
       In his Motion, in the event that this Court denies his Motion to Dismiss for a

Lack of Speedy Trial, Mr. Rodriguez alternatively requests that the Court modify

the conditions of his bail and release him while awaiting his trial date. This is not

Mr. Rodriguez’s first request to modify the conditions of his bail. In March 2019,

this Court previously denied his request to reduce bail.

       Mr. Rodriguez cites an article from March 2020 that suggests low-level and

non-violent offenders should be released because the federal prison system is

unprepared due to a lack of staffing and proper protective equipment. Mr. Rodriguez

is most certainly not dealing with charges associated with a low-level and non-

violent offender. The charges Mr. Rodriguez faces are: Assault First Degree,

Possession of a Deadly Weapon During the Commission of a Felony, Criminal

Mischief, and Criminal Trespass Second Degree, sixteen additional counts of Breach

of Conditions of Bond During Commitment, eighteen counts of Attempted Breach

of Conditions of Bond During Commitment; one count of Act of Intimidation; and

one count of Bribing a Witness. Mr. Rodriguez’s argument here fails.

       Moreover, Mr. Rodriguez is facing a significant amount of minimum

mandatory Level 5 incarceration time if he is convicted of the crimes he is charged



                                         18
with and declared a habitual offender. If convicted of all pending charges and

sentenced as a habitual offender, Mr. Rodriguez faces a mandatory minimum of 50

years and up to forty life sentences, plus one year and sixty days.

      Last, Mr. Rodriguez has shown continuous disregard of this Court’s prior

Orders. Mr. Rodriguez was ordered to have no contact with the victims, and yet he

is now accused of breaching these conditions and accused of attempting to intimidate

and bribe the victims in this case. Mr. Rodriguez has failed to appear when required

to do so and this Court has had to issue no fewer than eighteen capiases in the past.

With the severity of the nature of the crimes Mr. Rodriguez is accused of, the length

of minimum mandatory Level 5 incarceration time Mr. Rodriguez may incur if

convicted on all charges, and the history of Mr. Rodriguez’s non-compliance with

this Court’s Orders, the bail set is appropriate.

                                   CONCLUSION

      For the forgoing reasons, Mr. Rodriguez’s Motion to Dismiss for Lack of

Speedy Trial is DENIED and Mr. Rodriguez’s Motion to Reduce Bail is DENIED.



      IT IS SO ORDERED.

                                               /s/ Calvin L. Scott
                                             The Honorable Calvin L. Scott, Jr.




                                          19